ACCEPTED
                                                                                          01-12-00551-CR
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      2/9/2015 1:20:28 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                   CLERK

                               No. 01-12-00551-CR

                                        In the                          FILED IN
                                                                 1st COURT OF APPEALS
                                Court of Appeals                     HOUSTON, TEXAS
                                       for the                   2/9/2015 1:20:28 PM
                              First District of Texas            CHRISTOPHER A. PRINE
                                                                         Clerk
                                     At Houston

                              

                                    No. 1272297
                             In the 179th District Court
                              Of Harris County, Texas

                              

                                 LOX GORME
                                      Appellant
                                         v.
                         THE STATE OF TEXAS
                                      Appellee

                              

       STATE’S THIRD MOTION FOR EXTENSION OF TIME
           IN WHICH TO FILE AN APPELLATE BRIEF
                              


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules

10.5(b)(1) and 38.6(d) of the Texas Rules of Appellate Procedure, and files this

motion for an extension of time in which to file the State’s brief in this cause, and,

in support thereof, presents the following:
1. On May 31, 2012, appellant pled guilty to a charge of murder and was
   sentenced to 48 years in the Institutional Division of the Texas Department
   of Criminal Justice.

2. Appellant filed a timely written notice of appeal on May 31, 2012.

3. The State’s brief was due on February 9, 2015.

4. An extension of time in which to file the State’s brief is requested until
   March 11, 2015.

5. The following facts are relied upon to show good cause for the requested
   extension:

     i.   The undersigned attorney has been engaged in the preparation
          of the State’s Brief in Cause No. 14-14-00139-CR, Isaac Smith,
          Appellant v. The State of Texas, Appellee, which was filed on
          January 16, 2015.

    ii.   The undersigned attorney has been engaged in the preparation
          of the State’s Brief in Cause No. 01-12-01175-CR, Mark
          Rascoe, Appellant v. The State of Texas, Appellee, which was
          filed on January 22, 2015.

   iii.   The undersigned attorney has been engaged in the preparation
          of the State’s Brief in Cause No. 01-14-00422-CR, Benjamin
          Maurine Sadler, Appellant v. The State of Texas, Appellee,
          which was filed on January 29, 2015.

   iv.    The undersigned attorney has been engaged in the preparation
          of the State’s Brief in Cause No. 01-14-00072-CR & 01-14-
          00073-CR, Larry Wayne Richard, Appellant v. The State of
          Texas, Appellee, which was filed on February 9, 2015.

    v.    The undersigned attorney has been engaged in preparation for
          oral argument in Cause No. 14-14-00036-CR, Geoffrey Spencer
          Hauer, Appellant v. The State of Texas, Appellee, which is
          scheduled for February 12, 2015.
         WHEREFORE, the State prays that this Court will grant an additional

extension of time until March 11, 2015 in which to file the State’s brief in this

cause.



                                                     Respectfully submitted,


                                                     /s/ Heather A. Hudson
                                                     HEATHER A. HUDSON
                                                     Assistant District Attorney
                                                     Harris County, Texas
                                                     1201 Franklin, Suite 600
                                                     Houston, Texas 77002
                                                     (713) 755-5826
                                                     State Bar No. 24058991
                                                     hudson_heather@dao.hctx.net
                                                     curry_alan@dao.hctx.net

                           CERTIFICATE OF SERVICE

         This is to certify that a copy of the foregoing instrument has been submitted

for service by e-filing to the following address:

               Daucie Schindler
               Assistant Public Defender
               1201 Franklin, 13th Floor
               Houston, Texas 77002
               Tel: (713) 368-0016
               Fax: (713) 386-9278
               Daucie.Schindler@pdo.hctx.net


                                                     /s/ Heather A. Hudson
                                                     HEATHER A. HUDSON
                                                     Assistant District Attorney
                         Harris County, Texas
                         1201 Franklin, Suite 600
                         Houston, Texas 77002
                         (713) 755-5826
                         State Bar No. 24058991
Date: February 9, 2015